 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDStresscon CorporationandInternationalUnion of Op-erating Engineers,Local No. 9, AFL-CIO. Case 27-CA-3002Upon the entire record' and my observation of the wit-nesses,I herebymakethe following:FINDINGS OF FACTJune 25, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn February 10, 1971, Trial Examiner Herman Cor-enman issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin any unfair labor practices and recommending thatthe complaint be dismissed in its entirety, as set forthin the attached Trial Examiner's Decision. Thereafter,the General Counsel filed exceptions to the Decisionand a supporting brief, and the Respondent filed cross-exceptions and a brief in support of its cross-exceptionsand in answer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, the cross-exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner: This case washeard at Colorado Springs, Colorado, on December 3 and 4,1970. The complaint, as amended, issued September 25, 1970,based on an amended charge filed July 27, 1970, alleges thatthe Respondent violated Section 8(a)(1) and (3) of the Act bydischarging two named employees because they engaged inactivities on behalf of International Union of Operating Engi-neers, Local No. 9, AFL-CIO, the Charging Party, and toencourage membership in Laborers' International Union ofNorth America, Local Union No. 578, and/or in the enforce-ment of an illegal union-security clause. Respondent's answerdenied the alleged violation. Briefs filed by counsel for theGeneral Counsel and the Respondent have been carefullyconsidered.1.THE BUSINESS OF THE RESPONDENTIt is established by the pleadings, and I find, that at alltimes material herein the Respondent, Stresscon Corpora-tion, is a Colorado corporation engaged at Colorado Springs,Colorado, among other things, in the manufacture of pre-stress concrete slabs, and in the course and conduct of itsbusiness operations annually produces, sells and shipsproducts valued in excess of $50,000 to another Coloradocorporation which annually performs services valued in ex-cess of $50,000 outside' the State of Colorado and whichannually purchases goods and materials valued in excess of$50,000 which it receives directly from points and placesoutside of the State of Colorado.It is admitted by the pleadings, and I find, that at all timesmaterial herein the Respondent is now, and has been, anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVED,It is admitted by the pleadings, and I find, that the Charg-ing Party, International Union of Operating Engineers, LocalNo. 9, AFL-CIO, herein called Operators Local 9, or Operat-ing Engineers Union and the Laborers' International Unionof North America, Local Union No. 578, AFL-CIO, hereincalled Laborers Local 578, or Laborers Union are now, andat all times material herein have been, labor organizationswithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn February 1, 1968, the Respondent entered into a collec-tive-bargaining agreement with Laborers Local 578, Opera-tors Local 9 and Carpenters District Council of SouthernColorado to be effective within the jurisdiction of the afore-said three labor organizations for a contract term February1, 1968, through January 31, 1969. The parties to the contractmet in January 1969 to negotiate a renewal agreement. Dur-ing the negotiations a dispute arose between Donald R. Lo-gan, the Respondent's president who was negotiating for theRespondent, and Union Representatives George L. Wolf andWayne Miller, Operators Local 9's representatives, concern-ingOperator Local 9's jurisdiction over employees whoworked in classifications of crane operator, loader operators,oilers, and batch-plant operators. Logan was willing to con-cede jurisdiction to Operators Local 9 only over the craneoperator, Joe Aragon, a member of Operators Local 9; Logancontended that Laborers Local 578 had jurisdiction over allother production and maintenance employees in the plant.'Inasmuch as the Operators Local 9's representatives and theRespondent were unable to resolve their differences concern-ing the work jurisdiction of the Operators Local 9, the Opera-tors Local 9's representatives abandoned further meetingsand did not enter into the renewal contract with the Respond-ent. The Respondent, however, did under date of February'The Respondent's motion to correct the transcript is unopposed and isgrantedIThe Respondent contemplated that at some future time if it installed amolding department the Carpenters Union would have jurisdiction over theskilled carpenters in that department. However, the molding shop was neverestablished, hence there were no employees for the Carpenters Union torepresent191 NLRB No. 124 STRESSCON CORP.5991, 1969, enter into a renewal agreement with Laborers Local578 and the Carpenters Union for a contract period extendingfrom February 1, 1969, through June 30, 1970.' It is clear,and I find, that the contracting parties intended that thiscontract between Laborers Local 578 and the Respondentwould cover all of the productionand maintenance em-ployees in the Respondent's plant, and it expressly providedfor rates of pay based on categories of skilled labor,leadmen,semiskilled plant labor, and trainee. Although Operators Lo-cal 9 was not a party to this secondagreement, and notwith-standing the fact that the contract contained a union-securityclause, it was understood between the Respondent and theLaborers Local 578's representatives that Crane Operator JoeAragon, who had been a member of Operators Local 9 fromthe inception of his employment by the Respondent, wouldnot be required to join Laborers Local 578 as a condition ofemployment.Moreover, notwithstanding the absence of acontract between the Respondent and Operators Local 9 afterJanuary 31, 1969, the Respondent, as it had in the past,continued to make payments in behalf of Aragon to OperatorLocal 9's health and welfare fund. It was understood betweenthe Respondent and Laborers Local 578 that the case of JoeAragon was an exception to the requirement that all em-ployees in the plant were required to join the Laborers Local578.In April 1970, Operating Engineers Representatives Wolfand Sandidgeagainapproached Logan concerning theirclaim to represent some of the people in the plant. Logandeclined to recognize the Operators Local 9 for any of theemployees except with respect to some form of representationof Joe Aragon as an individual. Sandidge said he would takethe matter to the National Labor Relations Board. Subse-quently, on May 5, 1970, Operators Local 9 filed a chargewith the Board alleging that the Respondent violated Section8(a)(5) of the Act by refusing to bargain with that Unionwhich claimed to represent "its operating engineer em-ployees." This charge was withdrawn on May 27, 1970, anda representative petition in Case 27-RC-3865 was filed byOperators Local 9 with the Denver Regional Office of theBoard on June 15, 1970, for a unit composed of all craneoperators, oilers, loader operators and batch-plant operators,comprising three or four employees at the Respondent'splant, excluding office clerical employees, guards, profes-sional employees, laborers, carpenters, and supervisors asdefined in the Act. The Respondent, which was the employerin the aforesaid representation matter, contended at the rep-resentation hearing that only an overall unit of productionand maintenance employees in the plant was appropriatebecause of the integrated nature of its operations and jobinterchange. Respondent further contended that its contractwith Laborers Local 578 barred an election. The RegionalDirector issued a Decision and Order under date of Septem-ber 16, 1970, dismissing Operators Local 9's petition. TheRegional Director held that the unit sought was not appropri-ate, inagreementwith the position of the Respondent that theappropriate unit, because of the integration of operations andjob interchange,was aplantwide unit. The Regional Direc-tor's decision found it unnecessary to decide the contract-barissue. The Board denied Operators Local 9's request to reviewthe Regional Director's Decision.On June 30, 1970, the Respondent entered into a thirdrenewal contract with Laborers Local 578 for a duration ofJuly 1, 1970, to July 1, 1973. Neither the Carpenters nor theOperators Local 9 was a party to this third agreement. It was'As in the first contract, no carpenters were employed; hence the Car-penters Union represented no one under the second contract, February 1,1969 through June 30, 1970.contemplated by the contracting parties that this third con-tract covered all production and maintenance employees inthe plant, approximately 35 in number, excluding super-visory, clerical, technical, administrative, and quality controlemployees. Similar to the wage classifications in the secondcontract, the designated categories were skilled laborers,leadmen, temporary leadmen, semiskilled plant labor andbeginning labor. All three contracts previously negotiatedand referred to hereinabove containedunion-security clauseswhich will be discussed in further detail hereafter.B. Discharge of Fred DominguezFred Dominguez went to work on May 4, 1970, for theRespondent with the expectation that he would eventuallytake over as a full-time crane operator in another yard. PlantManager Kenneth Mercer, who interviewedDominguez onthe Sunday preceding his first day of work, told him he wouldhave to join Laborers Local 578 andgaveDominguez a book-let describing the Laborers Local 578 health and welfare planwhich covered the plant employees.4Domingueztestified thathe signed an authorization card for Operators Local 9 withUnion Representative George Wolf on May 28, 1970.At the time of Dominguez' hire on May 4, 1970, there wasin effect a collective-bargaining agreementfor the duration ofFebruary 1, 1969, through June 30, 1970, to which the Re-spondent and Laborers Local 578 and Carpenters were par-ties.5Article II of the collective-bargaining agreementcontaineda union-security provision reading as follows:UNION SECURITY: All Employees covered by thisAgreement hired after the date of this Agreement, shall,as a condition of employment becomemembers in goodstandingof the Union in accordance with the terms ofthe National Labor Relations Act, asamended,withinthirty-one (31) days following the beginning of their em-ployment and shall remain members of the Union ingood standing in accordance with the terms of the Na-tional Labor Relations Act, as amended, during the lifeof this agreement.On Friday, June 19, 1970, Laborers Local 578's representa-tive,Eldon Keller, went to the plant and, according to Do-minguez' testimony, told him he would have to join the La-borers Union. Dominguez told Keller he would talk to Mr.Logan. Keller then went to the office.Dominguez testifiesthat later that day Logan called him into the office and toldhim he would have to join the Laborers Union or be ter-minated. Dominguez testified that he told Logan that whenhe was hired Plant Manager Mercer did not specify anyunion,or about joining the union, or any specific union.According to Dominguez, Logan said he thoughtitwas madeclear but that he would check. AccordingtoDominguez,Logan then told him that Keller would be down that after-noon and thatDominguezwould have to join or be ter-minated. On the following Monday, June 22, Domingueztestified he was summoned into the office in the presence ofKeller and Logan. Keller had an application card for Do-minguez to join. Dominguez concedes he told Keller he couldnot join and when Keller asked, "Why" Dominguez testifiedthat he told him, "Because I signed an authorization card tothe Operating Engineers" to which Keller replied, "Well, youThe foregoing finding is based on the credited testimony of PlantManager Mercer and Plant Superintendent Willard Hipsher. Dominguez'testimony concerning the prehire interview on Sunday is somewhat incoher-ent but nevertheless concedes there was talk about unions5As I have stated previously hereinabove, no carpenters were in Re-spondent's employ Hence there was no one for the Carpenters' Union torepresent. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDcan join ours too and be in the Operating Engineers." Do-minguez admits that he told Keller "No." Thereupon, Kellertold him, "I must ask Mr. Logan to terminate you." Logangave Dominguez his termination notice at the office on themorning of June 22, 1970.The termination notice reads as follows:Dear Mr. Dominguez:The Laborer's Local 578 has formally requested that youjoin their union in accordance with the terms of theagreement covering all employees in the plant. Since youhave refused to join their union, we are required to ter-minate your employment with this firm in accordancewith Article II of our contract with the union.Very truly yours,STRESSCON CORPORATION/s/ Donald R. LoganDonald R. Logan, PresidentC. Conclusionary Finding with Respectto the Discharge of DominguezIt is now well established and it is superfluous to cite au-thorities for the proposition that an employer may withoutviolating the Act, upon the union's demand, discharge anyemployee who refuses to become a member of the union asrequired by a valid union-security clause. The first proviso ofSection 8(a)(3) of the Act provides:That nothing in this Act, or in any other statute of theunited States, shall preclude an employer from makingan agreement with a labor organization (not established,maintained, or assisted by any action defined in Section8(a) of this Act as an unfair labor practice) to require asa condition of employment membership therein on orafter the thirtieth day following the beginning of suchemployment or the effective date of such agreement,whichever is later,.. . .It is undisputed that Dominguez, having started his em-ployment on May 4, 1970, had been employed for more than31 days when he was required, on June 22, 1970, to joinLaborers Local 578 or be discharged. Fully aware of theconsequences if he did not join, Dominguez elected not tojoin, and he was terminated in accordance with the terms ofthe union-security clause in the current collective-bargainingagreement. I find that Dominguez' discharge was effectuatedpursuant to the terms of a valid union-security clause and wastherefore not violative of the Act.D. The Discharge of Anthony R. AndersonAnthony R. Anderson began working at the Respondent'splant October 26, 1969; quit January 10, 1970; was rehiredFebruary 15, 1970; and was injured on the job and remainedoff work on account of his injury until May 19, 1970, whenhe returned to work. During his employment, Andersonworked ora prestressbed, loaded products, and drove thecrane.Anderson testified that he signed an Operators Local9 authorization card with Operators Union RepresentativeGeorge Wolf on May 28, 1970.Laborers Union Representative Keller came to the Re-spondent's plant on July 20, 1970, to secure Anderson's mem-bership in the Laborers Local 578.6Anderson testified that Kellercameout to the job on July20, 1970, and wanted himto sign upin the Laborers Union.Anderson told Keller he couldn't as he was already with the6Logan testified that Keller came in to see him on July 20, 1970, andreferred to the fact that a Tony Anderson had been mentioned in the Board'sRepresentative Hearing and that he had no record of his having joined theUnion Keller asked permission to go into the plant and talk to AndersonOperating Engineers Union. Keller replied, according to An-derson, "No dice - He'd have me run off before the day wasover." About an hour later, Keller returned and handed An-derson an envelope containing a letter to Logan requestingthat Anderson be terminated.Laborers Union representative, Keller, reported to Loganthat Anderson had refused to join the Laborers Union for thestated reason he was a member of the Operating EngineersUnion. Logan then talked to Anderson and explained to himthat the Respondent's contract required that he join the La-borers Union, and that he would be forced to terminate himby the Laborers Union if he refused to join that Union. An-derson then replied to Logan, "Well, I guess you will have toterminate me then." Logan prepared a termination letter toAnderson, and Keller left with Logan his formal letter re-questing Anderson's discharge. Anderson was paid up to theend of the workday and terminated on July 20, 1970.Anderson admits, and I find, that he was given the oppor-tunity on July 20, 1970, to join Laborers Local 578, and thatitwas his decision not to join because, as he testified, "I don'tthink it would be right to join once I had an authorizationcard with the Operating Engineers." I find, and it is notdisputed, that Anderson was put on notice by both Logan andKeller that his refusal to join Laborers Local 578 would resultin his termination of employment.E.Conclusionary Finding in rethe Discharge of AndersonAnderson was discharged on July 20, 1970, when the thirdcontract between the Respondent and Laborers Local 578had been in effect only 20 days.7 The union-security clause inthis contract was as follows:UNION SECURITY:All employees covered by thisAgreement hired after the date of this agreement shall,as a condition of employment, become members in goodstanding of the Union in accordance with the terms ofthe National Labor Relations Act, as amended, withinthirty-one (31) days following the beginning of their em-ployment and shall remain members of the Union ingood standing in accordance with the terms of the Na-tional Labor Relations Act, as amended, during the lifeof this Agreement. The Company agrees to cooperatewith the Business Representative in removing workmenfrom employment who are not in good standing in theUnion after their initial thirty-one (31) days describedunder this Article.The General Counsel takes the position that since Ander-son was hired before the effective date of the third contract,he was not required by that contract to acquire union mem-bership as a condition of employment, because as the GeneralCounsel points out, the union-security clause requires onlyemployees "hired after the date of this Agreement" to becomeunion members in good standing within 31 days following thebeginning of their employment.The Board has met this question in previous cases whereithas held that in back-to-back contracts the union-securityclause should be construed as continuing from agreement torenewal agreement.Thus, inJosten Engraving Company,98 NLRB 49, wherethe union-security clause in back-to-back contracts requiredemployees who had completed a 1-year probationary periodto "make application to and become members of the Unionand shall thereafter maintain their membership in - goodstanding ... as a condition of employment," it was con-The thirdcontract, executed on June 30,1970, was effectivefrom July1, 1970, to July 1, 1973. STRESSCON CORP.601tended by the petitioner in a representation case that thecontract was not a bar to the petition because the union-security clause violated the Act, as it did not give employeeswho had not become union members before the effective dateof the renewal agreement (effective August 4, 1950) the 30-day grace period required by Section 8(a)(3) of the Act. Inother words, the petitioner argued that although probation-ary employees had worked for almost 1 year before August4, 1950, without the necessity of becoming union members,they must nevertheless be granted the additional 30 daysfollowing the effective date of the renewal contract on August4, 1950, even though the 1-year probation had been served.In holding the union-security clause to be valid and the con-tract a bar to the petition for representation, the Board al-luded to theKrausecase, 97 NLRB 536, where it had beenheld that under a union-shop clause, a grace period need notbe accorded to old employees who already were members ofthe union on the effective date of the contract.The Board then posed the question whether employeeswho had not served their 1-year probationary period beforethe August 4 effective date of the current contract and who,therefore, had not been required to become and were notunion members before August 4, 1950, were neverthelessentitled to an additional 30 days after August 4, 1950. Inholding theunion-securityclause tobe valid theBoard said:The only employees covered by the present contract whopossibly were not union members on August 4, 1950, thedate of execution, and were obligated to join the Unionin less than 30 days from August 4, were those who hadbeen hired a year before, between August and September4, 1949. But such employees had already been affordedmuch more than 30 days before coming under the con-tractual obligation to join the Union.A reasonable construction of the statute seems to usto lead to the conclusion that, under the present circum-stances, the grace period requirements have been met.To hold otherwise would afford the employees 12months' representation for 11 months' dues, and wouldthus permit "free riders," the avoidance of which wasclearly intended by the statute(Charles A. Krause Mill-ing Co., supra)....We shall therefore dismiss the peti-tion.InNational Lead Company,106 NLRB 545, where twoemployees were discharged under a current renewal contractfor failure to pay dues owing under the expired prior contract,it appearing further that one of the employees, like Andersonin the instant case, had never joined the union or paid dues,although required by that contract to join just as Andersonwas here, the Board held that the union was legally entitledto demand the two employees' discharge for nonpayment ofdues, and'it rejected the Trial Examiner's holding that "theseemployees were in the same position as new,nonmemberemployees and therefore entitled to a 30-day grace period."The Board saw no reason to regard these two employeesdifferently from any other dues delinquents, and it found noviolation notwithstanding the fact that no grace period wasgiven these employees.Commenting on the construction of back-to-back con-tracts, the Board said as follows:The union-security arrangement in the second contractwas, essentially,a mererenewal of the provisions in thefirst one. Moreover, there was no time lapse between theterms of the two successiveagreements.with regard tounion security, therefore, there was unmarred continuityfrom September 1951, to the time of their discharge. Tothis extent at least, the second contract was, in effect, acontinuation of the previous contract, rather than a com-pletely new bargaining agreement. To find that theseemployees are relieved from the payment of dues owingat the conclusion of the firstin a seriesof uninterruptedcontract terms would, we believe, place undue emphasisupon the form of the contractual arrangement. TheBoard in a number of cases, particularly with referenceto union security clauses, has looked to the substancerather than the technical form of the contractual rela-tionship between unions and employers.'Applying the principles announced by the Board inJostenEngraving Company, Automobile Workers Union,andNa-tional Lead Company,as well as the other cases cited, supra,it is clear that the union-security clauses in the second andthird contracts in question should be construed as havingunmarred continuity, as there was no time lapse between thesecond and third contracts, the third contract, effective July1, 1970, having been executed on June 30, 1970, the expira-tion date of the second contract. It thus appears that Ander-son having been rehired in February 1970 during the term ofthe second contract expiring June 30, 1970, worked morethan 31 days under that contract and having consumed his31-day grace period under the second contract expiring June30, 1970, was not entitled to a new 31-day grace period underthe third contract effective July 1, 1970. Under the GeneralCounsel's theory, the language of the third contract did notrequire Anderson to join the Laborers Union at any timeduring the life of the third contract as he had been hiredbefore the effective date of that contract. This position takenby the General Counsel would extend to Anderson a 3-yearfree ride to July 1, 1973.I find, therefore, that Anderson's discharge by the Re-spondent upon Laborers Local 578's request because of hisrefusal to become a member of Laborers Local 578 did notviolate the Act.F. Further Contentions of theGeneral CounselThe counsel for the General Counsel also contends that thereal motive for the discharge of both Dominguez and Ander-son was their support of the Operating Engineers. This con-tention is not supported by the evidence. The evidence showsthat neither Laborers Local 578 representative Keller norLogan was aware of Dominguez' or Anderson's membershipin the Operating Engineers Union until the demand by Kellerthat they join Laborers Local 578.It is significant that when Dominguez on June 22, 1970, inthe presence of both Keller and Logan, admittedly refused tojoin the Laborers Union because as he stated to them he hadalready signed an authorization card with the Operating En-gineers Union, Dominguez admits he was told by Keller,"Well, you can join ours too and be in the Operating Engi-neers." but Dominguez still refused to join the LaborersUnion. From this remark by Keller to Dominguez that hecould belong to both unions, it is not unreasonable to con-clude that Dominguez' affiliation with the Operating Engi-neers Union was of no moment to Keller, but he was insistingthat Dominguez'contractual obligation to pay union dues tothe Laborers Union be enforced.It is clear, and I find, that the Respondent's motive indischarging Dominguez and Anderson was to comply with itscontractual obligation under the union-security clause of itscontract with the Laborers Union, and for no otherreason.8See alsoAutomobileWorkers Union(John I. Paulding, Inc.),142NLRB 296,Sylvania Electric Products, Inc.,100 NLRB 357;WeyerhaeuserCo.,142 NLRB 702;Whyte Manufacturing Company, Inc.,109 NLRB1125. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel for the General Counsel also contends that theunion-securityclause was illegal becausethe contractual unitwas inappropriate. I have already found that the contractualunit wasintended to be a plantwideunit.The special consid-eration granted to crane operator Joe Aragon at the requestof Logan, who wanted to retain Aragon in Respondent'semploy without compelling him to join the Laborers Union,isno minora deviation from the norm as not to taint thecontract with illegality. See, for example,Ask Market andGasoline,130 NLRB 641 and cases cited therein at footnote3 on page 643. Additionally, "it is a well established legaldoctrine that contracts should be construed as lawful when-ever possible."Whyte Manufacturing Company, Inc.,109NLRB 1125, 1127. See alsoN.L.R.B. v. Rockaway NewsSupply Company, Inc.,345 U.S. 71, where the Supreme Courtsaidthat collective-bargaining agreements are not to be toostrictly or technically construed. Contrary to the GeneralCounsel contention, I find that the last two renewal contractswere valid and theunion-security clauses therein containedwere likewise valid.On the basis of the foregoing findings, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Stresscon Corporation, is, and has been atall times materialherein, an employerengaged incommercewithin the meaning of Section 2(6) and (7) of the Act.2.Laborers Local 578 and Operators Local 9 are labororganizations within the meaning of Section 2(5) of the Act.3.By discharging from its employment Fred Dominguezand Anthony R. Anderson, Respondent has not engaged inany unfair labor practice within the meaning of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusionsof law, and the entire record in this proceeding, I recommendthat the Board enter an order dismissing the complaint in itsentirety.